Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

2.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

New claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because ‘the cut-off' lacks proper antecedent basis.  Dependency may be intended to be from claim 41, rather than claim 40.  Correction is required.

MAINTAINED REJECTION

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-29 and 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2021/0125683; effective filing date Sep. 15, 2017) in view of Rosenfeld et al. (US 2017/0204455).
These claims are drawn to a method comprising: obtaining multiplex PCR primer pairs targeting nucleic acid variations previously identified in a patient's tumor; performing at least two replicate multiplex PCR reactions, each containing different portions of a single sample of cfDNA from the patient; sequencing amplicons to produce sequence reads; analyzing the sequence reads to produce a score; and calling minimal residual disease based on the score, wherein the score takes into account tumor clonality, clinical significance, probability of being a somatic change within cancer, or correlation with successful treatment.
Zhou et al. discloses a method comprising: performing a PCR reaction using a sample of cfDNA from a patient, wherein the PCR primers target a nucleic acid variant previously identified in the patient's tumor; sequencing amplicons to produce sequence reads; analyzing the sequence reads to produce a score; and calling minimal residual disease based on the score. See paragraphs 0009-0017, 0022-0027, 0034, 0053-0054, 0100-0109, and 0125-0126.
Zhou et al. does not disclose a score that takes into account tumor clonality, clinical significance, probability of being a somatic change within cancer, or correlation with successful treatment, or the use of replicate multiplex PCR reactions.
However, Zhou et al. discloses detailed guidance in determining criteria for optimizing analysis of sequencing data, relating to both sequencing errors and low allele frequencies in plasma samples.  Although it does not appear that consideration of tumor clonality, clinical significance, probability of being a somatic change within cancer, or correlation with successful treatment are explicitly disclosed in Zhou et al., in the absence of evidence to the contrary such considerations are considered to be within routine optimization of known-important reaction parameters (see M.P.E.P. 2144.05), or straightforward, logical scientific reasoning, which as well established in U.S. patent practice do not confer unobviousness.  In other words, Zhou et al. gives detailed guidance regarding numerous criteria for optimizing sequencing data for calling minimal residual disease, and the skilled artisan would have been well aware of other factors or considerations which would have been expected to further optimize such analysis.  If Applicant disagrees, it is requested that any traverse address in detail why any one or more of tumor clonality, clinical significance, probability of being a somatic change within cancer, or correlation with successful treatment would have been beyond routine optimization or straightforward, logical scientific reasoning.
Rosenfeld et al. discloses the use of replicate multiplex PCR reactions in the detection of low frequency genetic variants in cfDNA, and that the use of such replicate reactions advantageously allows for the identification of such variants with improved statistical confidence. See paragraphs 0017-0037, 0056-0062, 0072-0085, 0096, 0124-0125, 0140, 0146-0147, 0167-0187, and 0217-0222.
One of ordinary skill in the art would have been motivated to modify the method of Zhou et al. by substituting the single PCR reactions with at least two replicate multiplex PCR reactions because Rosenfeld et al. disclosed that the use of such replicate reactions advantageously provided for improved detection in the same context of detecting rare variants in cfDNA.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

REPLY TO ARGUMENTS

5.	With regard to the above rejection, the arguments of the response filed 05/24/22 on pages 7-8 have been fully considered, but are not found persuasive.  While the response points out that considerations of tumor clonality, clinical significance, probability of being a somatic change within cancer, or correlation with successful treatment are not explicitly disclosed in the cited references, it is asserted above that in the absence of evidence to the contrary, such criteria are considered to be within routine optimization or straightforward, logical scientific reasoning.  If Applicant traverses, it is requested that arguments or evidence to the contrary be made of record. 

CONCLUSION

6.	No claims are free of the prior art.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/21/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637